Appeal by a receiver in proceedings supplementary to judgment from orders confirming the report of an Official Referee and denying said receiver’s motion to direct the city treasurer to turn over to him a fund which had been deposited as the result of an action brought by the Attorney-General against defendant corporation under article 23-A of the General Business Law (the Martin Act). Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Adel, MacCrate and Beldoek, JJ., concur.